DETAILED ACTION
	Claims 1, 4-11, and 17 are pending.  Of these, claims 7 and 9 are withdrawn as directed to a nonelected invention.  Therefore, claims 1, 4-6, 8, 10-11, and 17 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 103 rejections are maintained and expanded to newly added claim 17.  
The 35 USC 112(b) rejection is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 17 are rejected under 35 U.S.C. 103 as unpatentable over Hayashi et al. (JP5767094) as evidenced by the English translation thereof, and in view of Kawahara et a. (US Pat Pub. 2010/0150992).
As to claims 1, 4-6, 8, and 17, Hayashi discloses a transdermal drug delivery system for administering a drug through skin that has been treated with a microneedle array, the system comprising a non-adhesive water-containing hydrogel comprising a drug, the identity of which is not particularly limited but is preferably water soluble, the system further comprising an adhesive tape that is operable to fix the hydrogel over the skin (page 2, last paragraph and page 3, last paragraph; page 5, 8th paragraph; page 7, 6th paragraph).  The polymer forming the hydrogel may be polyvinyl alcohol (i.e., the elected species of material for the skin patch)(page 4, 2nd paragraph)(claim 6).  
As to claims 1, 4-6, 8, and 17, Hayashi does not further expressly disclose that the water soluble drug is a water soluble steroid for treating an ophthalmic disease as recited by claim 1 such as one of the steroids recited by claim 5, such as dexamethasone sodium phosphate (the elected species of water soluble drug), and which is present in the 0.005 to 7 parts per 100 parts by mass of the hydrogel as recited by claim 1 and which has the distribution coefficient of claim 4.  
Kawahara discloses a transdermal drug delivery system for treatment of ophthalmic diseases via a skin surface of an eyelid (Abstract), wherein the drug may be dexamethasone sodium phosphate (paragraph 51).  The drug is administered in an amount of 0.1-60%, preferably 0.3-20%, by weight of the base comprising the drug (paragraph 66), which overlaps the range recited by claim 1.
 As to claims 1, 4-6, 8, and 17, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Hayashi drug delivery system by selecting dexamethasone sodium phosphate as the drug and in amounts within the range of claim 1, since Hayashi does not place any limits on the identity of the water soluble drug and Kawahara expressly teaches that dexamethasone sodium phosphate is a drug that is suitable for delivery using a transdermal drug delivery system, such that the skilled artisan reasonably would have expected that it could be delivered successfully using the Hayashi system.  Such a modification is merely the combination of known prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to use the drug in amounts within the range recited by claim 1, because Kawahara expressly teaches using drugs for treating ophthalmic diseases in amounts in such amounts when incorporated into transdermal drug delivery systems.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The drug will possess the distribution coefficient of claim 4 based upon the evidence of record, since the present specification expressly teaches that dexamethasone sodium phosphate has a distribution coefficient of -5, which is within the recited range (see page 10, last paragraph).  The resulting transdermal drug delivery system is considered operable to administer a drug via an eyelid as recited by claim 1 and for the treatment of an ophthalmic disease as recited by claim 8, and to increase cumulative skin permeation of the water soluble steroid by the amount recited by claim 17, because the system comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties ("Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Hayashi et al. (JP5767094) as evidenced by the English translation thereof, and in view of Kawahara et a. (US Pat Pub. 2010/0150992) as applied to claims 1, 4-6, 8, and 17 above, and further in view of Stinchcomb (US Pat. Pub. 2008/0008745) and Gelatt (Veterinary Ophthalmic Surgery, August 13, 2011).
The teachings of Hayashi and Kawahara are relied upon as discussed above, but they do not further expressly disclose a set including in addition to the drug delivery system a microneedle array for perforating eyelid skin and a support base for eyelid skin (claim 10) that is either entropion forceps or a cornea protection plate (claim 11).  
Stinchcomb teaches that solid microneedles that can increase skin permeability by up to four orders of magnitude for drug delivery (paragraph 12), by creating holes in the skin to which a transdermal patch is applied (paragraph 11), and that such microneedles are included in an array (paragraphs 41-42).  
Gelatt teaches that entropion forceps are beneficial during eyelid surgery to clamp and stabilize the eyelids (see surgical instrumentation section on page 95).  
As to claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the transdermal drug delivery system of Hayashi and Kawahara as combined supra by producing a kit comprising the drug delivery system along with a microneedle array to improve delivery of the drug from the system, because Hayashi itself discloses that the system is for administering drug to skin that has been treated with a microneedle array, and Stinchcomb expressly teaches that transdermal drug delivery can be improved significantly by use of a microneedle array to poke holes in the skin prior to application of the transdermal system, and further by incorporating entropion forceps, since Gelatt teaches that said instrument is beneficial for use during eyelid surgery because it helps stabilize the eyelid.  The foregoing modifications are merely the combination of known prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant argues that the claimed transdermal drug delivery system has the unexpected effect of an increase in cumulative skin permeation of the water soluble steroid.  Applicant’s response reproduces data from tables in the specification showing that an inventive skin patch comprising a water soluble steroid (dexamethasone sodium phosphate) applied to skin that has undergone microneedle perforation from a microneedle array resulted in large increases in skin permeation relative to application to non-perforated skin, while a non-inventive patch comprising a liposoluble steroid did not result in any difference in skin permeation between perforated and non-perforated skin.
In response, in situations where the Applicants are relying upon unexpected results to rebut a prima facie case of obviousness, Applicants bear the burden to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b). 
Here, Hayashi expressly teaches that the drug is preferably a water soluble drug because when the skin is perforated using the microneedle array, a water soluble drug will be easier to distribute to the underlying water soluble subcutaneous tissue than a lipid soluble drug.  Therefore, it is not unexpected based upon the evidence of record that when the drug in the presently claimed drug delivery system is the water soluble steroid dexamethasone phosphate, skin permeation is enhanced when applied to skin that has been perforated, while no enhancement is seen when a lipid soluble steroid is used, since the lipid soluble steroid would be administered to subcutaneous tissue that is not of lipid nature and which therefore would not be expected to easily distribute the lipid soluble steroid.   
  Applicant also argues that Test Example 3 and Table 5 and paragraph 197 demonstrate that the claimed transdermal drug delivery system delivers much more medicine to the desired skin portion relative to application of a steroid containing ointment.
In response, evidence of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Pparagraphs 184 and 197 as published recite as follows:


    PNG
    media_image1.png
    383
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    149
    461
    media_image2.png
    Greyscale

These paragraphs make it clear that Applicant is comparing an inventive composition comprising a water soluble steroid that is administered following skin perforation (see paragraph 184), to an ointment comprising a hydrophobic steroid (paragraph 197).  The closest prior art composition, however, is not an ointment but rather is the transdermal drug delivery system of Hayashi comprising a hydrogel.  Therefore, Test Example 3 does not establish superior results of the invention over the closest prior art composition.
Applicant also argues that Hayashi teaches the use of water soluble drugs in general but only teaches lidocaine hydrochloride as a specific drug for use in the hydrogel, and does not teach what the pharmacokinetics of lipophilic drugs are or how they would differ from water soluble drugs.  Applicant asserts that these alleged deficiencies are not remedied by the other references, since Kawahara only discloses a pressure sensitive adhesive tape containing ketotifen fumarate and diclofenac sodium, and Kawahara does not teach any embodiments for producing or testing cataplasm or relating to water containing base adhesive skin patches including a hydrogel, nor any disclosure of microneedle array treatment.  Applicant concludes that one would not have reason to adopt the Hayashi microneedle array for eye treatment or make any combination with Kawahara.  
In response, the motivation provided by the rejection to select dexamethasone sodium phosphate as the water soluble drug based upon the teachings of Kawahara does not rely in any way on knowledge of the pharmacokinetics of lipophilic drugs or how it differs from water soluble drugs.  Hayashi expressly teaches that the identity of the drug is not limited but is preferably water soluble, which is a clear invitation to the skilled artisan to consider other water soluble drugs for use in the Hayashi hydrogel, and the skilled artisan would have been motivated to select dexamethasone sodium phosphate since Kawahara teaches that it is a drug that is suitable for delivery via a transdermal drug delivery system, and the skilled artisan reasonably would have expected that it could be delivered from the Hayashi hydrogel since it is a water soluble drug.   While Applicant asserts that the skilled artisan would not have reason to adopt the Hayashi microneedle array for eye treatment or make any combination with Kawahara, the claims are product claims and not claims to a method of treating an eye.  Therefore, it is not necessary that the cited art provide a motivation to use the Hayashi microneedle array for eye treatment, and the skilled artisan would recognize that dexamethasone sodium phosphate can be used to treat a wide variety of conditions that do not involve the eye.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                         
/Patricia Duffy/Primary Examiner, Art Unit 1645